United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
MERCHANT MARINE ACADEMY,
Kings Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joanne Dunat, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0456
Issued: July 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 24, 2014 appellant, through counsel, filed a timely appeal from an
October 24, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The record also contains a November 19, 2014 OWCP decision denying review of the merits of
the claim. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established an injury in the performance of
duty on July 4, 2014; and (2) whether OWCP properly denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 18, 2014 appellant, then an 18-year-old midshipman student,3 filed a traumatic
injury claim (Form CA-1) alleging a head injury on July 4, 2014. When he was receiving
punishment along with his company the punishment involved wearing a bathrobe, raincoat, and
boots, and having to wrap a blanket around himself. According to appellant, he woke up laying
on the floor, did not remember falling, and was told he had passed out and hit his head on the
floor.
Appellant submitted an employing establishment health unit note dated July 5, 2014. The
note was prepared by a nurse and countersigned by Dr. Ronald Feinstein, a Board-certified
pediatrician. The note recorded that appellant was being punished for having a drawstring
hanging out of his shorts. Appellant was ordered to put on a white shirt, bathrobe, raincoat, and
black boots and then wrap a blanket around himself along with the remainder of the company.
After these orders he next remembered waking up on the floor. First responders were called to
the scene of his fall and an emergency medical technician (EMT) was noted to have seen
appellant on a hallway floor in the items of clothing previously described. Dr. Feinstein noted
that appellant was status post syncope, instructed him to return immediately for a headache, pain,
or lightheadedness. He also noted that an eyewitness to appellant’s fall reports that he fell to the
ground striking his head against the floor and that his head “bounced” off the floor when it hit.
On September 3, 2014 appellant submitted hospital reports indicating that he had
received hospital treatment on July 5 and 15, 2014. A July 15, 2014 emergency treatment report
provides a diagnosis of concussion and contains an illegible signature. In a report dated July 16,
2014, Dr. Robert Duarte, a Board-certified neurologist, provided a history that appellant had
passed out 10 days earlier and hit his head resulting in a loss of consciousness after being
required to wear multiple clothes. He provided results on examination and diagnosed
concussion, probable post-traumatic migraine, and syncope. Dr. Duarte opined that the
examination is not consistent with a neurological etiology for his left-sided weakness/numbness,
but still recommended a magnetic resonance imaging (MRI) scan of the brain to document
pathology. By report dated July 23, 2014, he provided results on examination and noted that
appellant reported a minimal headache, but essentially all symptoms had resolved.
By letter dated September 22, 2014, OWCP noted that his claim initially appeared to be a
minor injury that resulted in minimal or no time lost from work and therefore the employing
establishment had not controverted continuation of pay. However, the claim was now reopened
for consideration because medical bills exceeded $1,500.00.

3

Midshipmen at the Merchant Marine Academy are covered under the provisions of FECA. See Rolf W. Beere, 8
ECAB 186 (1955).

2

OWCP requested that appellant submit additional factual and medical evidence in
support of his claim. As to factual evidence, it asked appellant for an explanation as to the delay
in filing the claim, whether appellant had any symptoms prior to the alleged incident, and
whether there were any other injuries prior to notification to the supervisor. Appellant did not
respond to the September 22, 2014 letter.
By decision dated October 24, 2014, OWCP denied appellant’s claim for compensation.
It found the factual element of the claim had not been established, noting that appellant had not
responded to the request for additional information. OWCP also noted that appellant did not
submit probative medical evidence establishing an employment injury.
On November 5, 2014 appellant requested reconsideration. He submitted employing
establishment health unit notes. In a note dated July 17, 2014, Dr. Feinstein diagnosed status
postconcussion syndrome and noted that appellant continued to have symptoms. In a note dated
July 21, 2014, Dr. Marigold Castillo, a Board-certified pediatrician, noted that appellant’s
concussion was improving despite continuation of symptoms.
By decision dated November 19, 2014, OWCP denied appellant’s request for
reconsideration finding that the evidence of record was insufficient to warrant merit review of
the claim.
LEGAL PRECEDENT -- ISSUE 1
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”5 An employee seeking benefits under FECA has the burden of proof to establish
that he or she sustained an injury while in the performance of duty.6 In order to determine
whether an employee actually sustained an injury in the performance of duty, OWCP begins with
an analysis of whether “fact of injury” has been established. Generally “fact of injury” consists
of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by rationalized medical
evidence.7
An injury does not have to be confirmed by eyewitnesses in order to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his or her subsequent course of

4

5 U.S.C. § 8102(a).

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

3

action.8 An employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s
statements.10 However, an employee’s statement regarding the occurrence of an employment
incident is of great probative force and will stand unless refuted by strong or persuasive
evidence.11
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty, and supported by sound
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has presented sufficient evidence to meet his burden of
proof to establish that the July 4, 2014 incident occurred as alleged.
In its decision of October 24, 2014, OWCP noted that as appellant failed to explain how
his work-related activity caused, aggravated, or contributed to his medical condition, the 12-day
delay in reporting his claim made the circumstances surrounding his injury unclear.
A review of the evidence of record establishes that appellant sustained a traumatic fall in
the performance of duty when he was required to wear multiple articles of clothing and wrap a
blanket around himself. He hit his head against the floor and lost consciousness when his head
bounced off of the floor. Emergency medical treatment was immediately summoned and he was
transported to a local medical facility for care. The EMT reported finding appellant on the floor
in a condition consistent with the description of injury on the Form CA-1. Dr. Feinstein
contemporaneously noted symptomology consistent with a head injury and loss of consciousness
due to a traumatic fall. Moreover, the initial treatment note includes an eyewitness statement
describing the severity of the injury, including witnessing his head bounce off of the floor and a
resulting and immediate loss of consciousness. There are no inconsistencies in the allegations of
the injurious event and therefore there is no basis to cast serious doubt upon the validity of the
incident of July 4, 2014. The employing establishment has not controverted the incident as
alleged in this claim. Therefore the Board finds that appellant has met his burden of proof to
establish that the incident on July 4, 2014 occurred as alleged.
8

See Betty J. Smith, 54 ECAB 174 (2002).

9

Id.

10

See Linda S. Christian, 46 ECAB 598 (1995).

11

See Gregory J. Reser, 57 ECAB 277 (2005).

12

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

4

Given that appellant has established that the July 4, 2014 incident occurred as alleged, the
question becomes whether the medical evidence establishes a causal relationship between the
claimed condition and the accepted incident. The Board will remand the case for OWCP to issue
a de novo decision as to whether the evidence of record is sufficient to establish a head injury as
a result of the accepted incident.13
CONCLUSION
The Board finds that this case is not in posture for decision. As appellant has established
the July 4, 2014 incident occurred as alleged, OWCP must review the evidence of record to
determine whether he has established a head injury resulted from the accepted incident. After
such further development as is deemed necessary, OWCP shall issue a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the November 19 and October 24, 2014 decisions
of the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this decision.14
Issued: July 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

13

Based upon the disposition of the first issue, the second issue presented for consideration by the Board is found
to be moot and therefore need not be addressed in this decision.
14

James A. Haynes, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective November 16, 2015.

5

